        Case 3:15-cr-01458-WQH
AO 245D (CASO                             Document
              Rev. 1/19) Judgment in a Criminal Case for 86  Filed 11/23/20 PageID.207 Page 1 of 5
                                                         Revocations


                                     UNITED STATES DISTRICT Co                                              ~~v      2 3 2020
                                                                                                                                   .,,
                                           SOUTHERN DISTRICT OF CALIFORNIA                                               ,
                                                                                                                             i   if)l.if~;/
                                                                                                                                 C/.,_!H)i !NJA
              UNITED STATES OF AMERICA                                JUDGMENT IN A C                                                  DEPUT',,
                                                                      (For Revocation of Probation or Supervised Release)
                                V.                                    (For Offenses Committed On or After November I, 1987)
              CARLOS ALDAIR JIMENEZ (I)
                                                                        Case Number:        3:15-CR-01458-WQH

                                                                      Holly A Sullivan
                                                                     Defendant's Attorney
REGISTRATION NO.               49918-298
 •   ~
THE DEFENDANT:
 IZI admitted guilt to violation ofallegation(s) No.        4-7

 D   was found guilty in violation of allegation(s) No.
                                                          -------------- after denial of guilty.
Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Nnmber                 Nature of Violation

             4,6                  nv3, Unlawfal use of a contro!!ed substance or Failure to Test; VCCA (Violent Crime Control
                                  Act)
             5,7                  nv21, Failure to participate in drug aftercare program




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 5 ofthis judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of.1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic .circumstances.

                                                                     November 16        2020
                                                                     Date of Imposition of Sentence
AO 245DCase
       (CASO3:15-cr-01458-WQH
             Rev. 01/19) Judgment in Document    86 forFiled
                                     a Criminal Case         11/23/20 PageID.208 Page 2 of 5
                                                        Revocations

DEFENDANT:                CARLOS ALDAIR JIMENEZ (I)                                                Judgment - Page 2 of 5
CASE NUMBER:              3:15-CR-01458-WQH

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Six (6) months




 D      Sentence imposed pursuant to Title 8 USC Section 1326(b),
 ISi -- The-court makes tire following recommendations to llre Bureau orPtisons:
           1. Incarceration as close to Southern CA as possible.




D     The defendant is remanded to the custody of the United States Marshal.

D     The defendant shall surrender to the United States Marshal for this district:
       D    at _ _ _ _ _ _ _ _ _ A.M.                         on
       D    as notified by the United States Marshal.
                                                                   ------------------
      The defendant shall surrender for service of sentence at the institution designated by the Bureau of
D
      Prisons:
      D     on or before
      D     as notified by the United States Marshal.
      D     as notified by the Probation or Pretrial Services Office.

                                                      RETURN
I have executed this judgment as follows:

      Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __


at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                    DEPUTY UNITED STATES MARSHAL




                                                                                               3:15-CR-01458-WQH
     AO 245DCase
            (CASD3:15-cr-01458-WQH
                  Rev. 01/19) Judgment in Document    86 forFiled
                                          a Criminal Case         11/23/20 PageID.209 Page 3 of 5
                                                             Revocations

     DEFENDANT:                CARLOS ALDAIR JIMENEZ (I)                                                    Judgment - Page 3 of 5
     CASE NUMBER:              3:15-CR-01458-WQH

                                                   SUPERVISED RELEASE
 Upon release from imprisonment, the defendant will be on supervised release for a term of:
 Twenty-four (24) months

                                                MANDATORY CONDITIONS
1. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled.substance.
3. The defendant must not illegally possess a controlled substance. The defendant must refrain from any unlawful use of a
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   twoperiodic druglests thereafter as determined oy the court. Testing requirements wilriiot exceed subiiiissiori-ofmoie
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
           D The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
              risk of future substance abuse. (check if applicable)
4.    • The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     · a sentence ofrestitution. (check if applicable)
5.    IZIThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.    • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was cohvicted of a qualifying offense. (check if
     applicable)
7.    • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                       . 3:15-CR-01458-WQH
   AO 245DCase
          (CASD3:15-cr-01458-WQH
                Rev. 01/19) Judgment in Document    86 forFiled
                                        a Criminal Case         11/23/20
                                                           Revocations                           PageID.210 Page 4 of 5

    DEFENDANT:                  CARLOS ALDAIR JIMENEZ (I)                                                              Judgment - Page 4 of 5
    CASE NUMBER:                3: 15-CR-01458-WQH


                                        STANDARD CONDITIONS OF SUPERVISION
  As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
  supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
  while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
  court about, and bring about improvements in the defendant's conduct and condition.

  I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
     hours of their release from imprisomnent, unless the probation officer instructs the defendant to report to a different probation
     office or within a different time frame.

- 2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
     about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
     as instructed.

  3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
     getting permission from the court or the probation officer.

  4. The defendant must answer truthfully the qnestions asked by their probation officer.

  5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
     anything about their living arrangements (snch as the people living with the defendant), the defendant must notify the
     probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
     unanticipated circumstances, the defendant must notify the probation officer·within 72 hours of becoming aware of a change or
     expected change.

 6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
    permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
    view.

 7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
    excuse.s the defendant from doing so. If the defendant does not have full-time employment the defendant must try to fmd full-
    time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
    defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
    probation officer at least 10 days before the change. If notifying the probation officer at least IO days in advance is not possible
    due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
    change or expected change.

 8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
    knows someone has been convicted of a felony, they must not knowingly communicate or interact with that person without
    first getting the permission of the probation officer.

 9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

 10. The defendant must not own, possess, o:r have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e.,
     anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
     as nunchakus or lasers).

 11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
     informant without first getting the permission of the court.

 12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
     officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
     The probation officer may contact the person and conf"mn that the defendant notified the person about the risk.

 13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.




                                                                                                                     3:15-CR-01458-WQH
     AO 245DCase 3:15-cr-01458-WQH
             (CASD Rev. 01/19) Judgment in Document    86 forFiled
                                           a Criminal Case         11/23/20 PageID.211 Page 5 of 5
                                                              Revocations

     DEFENDANT:               CARLOS ALDAIR JIMENEZ (1)                                                    Judgment - Page 5 of 5
     CASE NUMBER:             3:15-CR-01458-WQH

                                       SPECIAL CONDITIONS OF SUPERVISION

      1. Submit person, property, residence, office or vehicle to a search, conducted by a United States Probation Officer at a
         reasonable time and in a reasonable manner, based upon reasonable suspicion of contraband or evidence of a
         violation of a condition of release; failure to submit to a search may be grounds for revocation;· the defendant shall
         warn any other residents that the premises may be subject to searches pursuant to this condition.


     2. Not enter or reside in the Republic of Mexico without permission of the court or probation officer, and comply
       -with both United States and-Mexican immTgrationlaw requirements.


     3. Report ali vehicles owned or operated, or in which you have an interest, to the probation officer.

     4. Enroll and complete a residential drug treatment program as directed by the probation officer. The defendant may
        be required to contribute to the costs of services rendered in an amount to be determined by the probation officer,
        based on the defendant ability to pay.

     5. Patticipate in a progratn of mental health treatment as directed by the probation officer, The Court authorizes the
        release of the presentence report and available psychological evaluations to the mental health provider, as
        approved by the probation officer. Allow for reciprocal release of information between the probation officer and
        the treatment provider. May be required to contribute to the costs of services rendered in an amount to be
        determined by the probation officer, based on the defendant's ability to pay.

     6. The defendant shall participate in a cognitive behavioral treatment program as directed by th.e probation officer,
        and if deemed necessary by the probation officer. Such program may include group sessions led by a counselor, or
        participation in a program administered by the probation office. The defendant may be required to contribute to the
        cost of the services rendered (copayment) in the amount to be determined by the program officer, based on the
        defendant's ability to pay.


 7. Refrain from knowingly possessing, distributing, inhaling, or ingesting any synthetic cannabinoid substance,
    defmed as a substance that mimics the effects of cannabis and applied to plaint material, often referred to "synthetic
    marijuana," "K2," or "Spice," without the prior approval of the court.



II




                                                                                                      3:15-CR-01458-WQH
